Citation Nr: 1541320	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987 and from May 1989 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbosacral strain.  

The Veteran's petition to reopen his previously denied service connection claim was readjudicated in multiple subsequent rating decisions.  In a September 2012 decision, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for further evidentiary development. 

The Veteran testified at a hearing before the undersigned in April 2012.  A transcript is of record.

In January 2014, this matter was remanded for additional development.  In that decision, the Board noted that the issue of entitlement to service connection for hearing loss was previously deferred in an August 2009 rating decision.  As the AOJ had not adjudicated the claim, however, the issue was referred to the AOJ for appropriate action.  The AOJ has still not adjudicated the claim and it is once again referred for such adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, this matter was remanded for additional development, to include (i) obtaining missing service treatment records pertaining to the Veteran's in-service nerve testing performed on his back while he was stationed in Panama, and (ii) an additional VA opinion that appropriately considered the Veteran's reports of experiencing back pain since service, and reconciling any continued negative opinion with opinions of record provided by the Veteran's private treating orthopedic surgeon in November 2007, and the opinion provided by his private chiropractor in March 2006.

Upon remand, service treatment records were associated with the Veteran's claims file that included records from the Veteran's service in Panama.  The Veteran was also afforded an additional medical opinion dated in November 2014.  This medical opinion, however, was not responsive to the remand request.  While a negative opinion was rendered, the opinion merely repeated the response from the previous examination.  The examiner did not consider the Veteran's reports of experiencing back pain since service, or reconcile the November 2007 and March 2006 reports of the Veteran treating physicians.  As such this matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Return the November 2014 examination report to the examiner who provided it.  After reviewing the record, the examiner should  consider the Veteran's reports of experiencing back pain since service, and explain whether the prior opinion regarding the etiology of the Veteran's low back disability has changed.  

If the opinion remains the same, the examiner should additionally reconcile any negative opinion with opinions of record provided by the Veteran's private treating orthopedic surgeon in November 2007, and the opinion provided by his private chiropractor in March 2006.

The examiner must provide reasons for all opinions.  If further examination is recommended, this should be undertaken.  

If the examiner is unavailable, or remains unable to respond to the opinion request; afford the Veteran a new examination with a different physician to obtain the needed opinion.

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


